                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                              5:20-cv-1

LC SMITH,                                )
                                         )
  Plaintiff,                             )
                                         )
     v.                                  )                  ORDER
                                         )
KILOLO KIJAKAZI,                         )
                                         )
 Acting Commissioner of Social Security, )
 Defendant                               )
                                         )


      THIS MATTER IS BEFORE THE COURT on Plaintiff’s Consent Motion

for Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A).

(Doc. No. 29). Having reviewed the motion, supporting materials, memorandum in

support, and the case file the Court determines that Plaintiff should be awarded an

attorney’s fee under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d),

in the amount of $7,250.00.

      IT IS ORDERED that Plaintiff’s Motion for Fees Under the Equal Access to

Justice Act 28 U.S.C. § 2412(d)(1)(A) filed is GRANTED, to the extent that the

Court will award attorney fees in the amount of $7,250.00, and that pursuant to

Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521 (2010), the fee award will first be

subject to offset of any debt Plaintiff may owe to the United States. The



       Case 5:20-cv-00001-MOC Document 31 Filed 08/11/21 Page 1 of 2
              Commissioner will determine whether Plaintiff owes a debt to the United States. If

              so, the debt will be satisfied first, and if any funds remain, they will be made payable

              to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the

              Treasury reports to the Commissioner that Plaintiff does not owe a federal debt, the

              government will exercise its discretion and honor an assignment of EAJA fees and

              pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant

              to 28 U.S.C. § 2412(d) shall be filed.



Signed: August 11, 2021




                          Case 5:20-cv-00001-MOC Document 31 Filed 08/11/21 Page 2 of 2
